DETAILED ACTION
The Amendment filed on March 09th, 2022 has been entered and made of record.
Authorization for this Examiner’s Amendment was given in a telephone interview with Applicant’s representative, Mr. Zhuo Xu on May 24th, 2022. During the telephone conference, Mr. Xu has agreed and authorized the Examiner to amend claims 1 & 6 and to cancel claims 5 & 10.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Examiner’s Amendment
An Examiner’s Amendment to the record appears below. Should the changes and/or additions be unacceptable to the Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Claims
Replacing claims 1 & 6 and canceling claims 5 & 10 as following:
Claim 1: (Currently Amended) A user permission management system, which is suitable for assigning permission to one or more user devices, the user permission management system comprising:
a docking station, having an expansion slot and a detector module, wherein the one of the user devices is electrically connected to the docking station through the expansion slot, and the docking station is configured to transmit user identification information provided from the user device, wherein the user identification information includes an IP address or a MAC address of the user device; and
a management information device connected to the docking station, and configured to:
store a user permission database, 
search for a user identity corresponding to the user identification information of the user device and permission of the user identity in the user permission database, 
compare the user identification information of the user device with the user identification information stored in the user permission database,
control the docking station to assign the permission of the user identity to the user device,
notify the user device that identity authentication completed, and
authorize the user device to use network resources corresponding to the permission of the user identity;
wherein the user device is configured to provide the user identification information in response to receiving a user identity authentication request, and the user identity authentication request is output by the docking station in response to the detector module detecting that the user device is electrically connected to the docking station.

Claim 5: (Canceled)

Claim 6: (Currently Amended) A user permission management method, which is suitable for assigning permission to one or more user devices, the user permission management method comprising the following steps:
providing a docking station, one of the user devices being electrically connect to the docking station, and transmitting, by the docking station, user identification information provided from the user device connected to the docking station, wherein the docking station has an expansion slot and a detector module, and the user device is electrically connected to the docking station through the expansion slot, and wherein the user identification information includes an IP address or a MAC address of the user device;
storing a user permission database by a management information device;
searching for a user identity corresponding to the user identification information and permission of the user identity in the user permission database by the management information device; [[and]]
comparing the user identification information of the user device with the user identification information stored in the user permission database;
controlling the docking station, by the management information device, to assign the permission to the user device and to authorize the user device to use network resources corresponding to the permission of the user identity;
notifying the user device that identity authentication completed; and
authorizing the user device to use network resources corresponding to the permission of the user identity;
wherein the user device is configured to provide the user identification information in response to receiving a user identity authentication request, and the user identity authentication request is output by the docking station in response to the detector module detecting that the user device is electrically connected to the docking station.

Claim 10: (Canceled) 

Examiner’s Statement of reason for Allowance
Claims 5 and 10 were canceled. Claims 1-4 and 6-9 are allowed.
The following is an examiner’s statement of reasons for allowance:
The present invention is directed a system and a method for user permission management. The closest prior arts, as previously recited, Ginter (U.S. Patent Number 7,095,854) and Kliger (U.S. Pub. Number 2020/0053090) are also generally direct to various aspects for secure transaction management and electronic rights protection and automated access control policy generation for computer resources. However, none of Ginter and Kliger teaches or suggests, alone or in combination, the particular combinations of steps or elements as recited in the independent claims 1 and 6. For example, none of the cited prior arts teaches or suggests the elements of “a docking station, having an expansion slot and a detector module, wherein the one of the user devices is electrically connected to the docking station through the expansion slot, and the docking station is configured to transmit user identification information provided from the user device, wherein the user identification information includes an IP address or a MAC address of the user device; and a management information device connected to the docking station, and configured to: store a user permission database, search for a user identity corresponding to the user identification information of the user device and permission of the user identity in the user permission database, compare the user identification information of the user device with the user identification information stored in the user permission database, control the docking station to assign the permission of the user identity to the user device, notify the user device that identity authentication completed, and authorize the user device to use network resources corresponding to the permission of the user identity; wherein the user device is configured to provide the user identification information in response to receiving a user identity authentication request, and the user identity authentication request is output by the docking station in response to the detector module detecting that the user device is electrically connected to the docking station.” Therefore, the claims are allowable over the cited prior arts.
Claims 2-4 & 7-9 are allowed because of their dependence from independent claims 1 & 6.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
           

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHOI V LE whose telephone number is (571)270-5087.  The examiner can normally be reached on 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on 571-272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KHOI V LE/
Primary Examiner, Art Unit 2436